Citation Nr: 0009689	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his family physician


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966, including service in Vietnam from September 
1965 until February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

When this claim was previously before the Board in May 1998, 
the issues consisted of whether new and material evidence had 
been submitted to reopen previously denied claims seeking 
service connection for a skin disorder secondary to Agent 
Orange exposure and PTSD.  The Board determined that new and 
material evidence had not been presented with respect to the 
claim of entitlement to service connection for a skin 
disorder secondary to Agent Orange exposure and the claim was 
not reopened.  Additionally, the Board determined that the 
evidence received in support of the claim for service 
connection for PTSD was new and material; thus, the veteran's 
claim for that benefit was reopened and remanded to the RO 
for additional development, to include obtaining additional 
information regarding the veteran's alleged stressors, and 
readjudication of the issue on a de novo basis.  Thereafter, 
the RO performed the requested action and returned the claims 
file to the Board.


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has been diagnosed with post-traumatic stress 
disorder.

3. The veteran did not engage in combat with the enemy.

4. There is no credible supporting evidence confirming any of 
the veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's December 1963 enlistment 
examination report and February 1966 separation examination 
report include no history of depression or excessive worry or 
nervous trouble of any sort.  Both reports reflect that he 
was psychiatrically normal upon clinical evaluation.  The 
veteran's service medical records are silent with regard to 
psychiatric complaints or treatment.

Service personnel records reflect that the veteran served in 
Vietnam from September 30, 1965, until February 17, 1966, and 
his principal duty was radio operator for 
"HqCo1stSqdn4thCAV."  His military occupational specialty was 
armor crewman from July 1964 until August 1964 when he became 
a radio operator.  He received the Vietnam Service Medal.  
There is no objective evidence that he received any medal or 
citation indicative of combat service.

Upon VA psychiatric examination in August 1979, the veteran 
complained of general nervousness, reliving war experiences, 
and occasional nightmares.  The examiner noted that the 
veteran had counseling for alcoholism between November 1978 
and January 1979.  It was noted that the veteran was neat, 
clean, and cooperative.  He looked healthy and was fully 
oriented as to time, place, and person.  He was of good 
intelligence and free of delusions, hallucinations, ideas of 
reference, persecutory ideations, and depression.  He did not 
suffer from survivor guilt and derived no feelings of 
depression on the basis of guilt secondary to war 
experiences.  The examiner also noted that there was some 
degree of ideological involvement with the Vietnam war 
experiences in the form of reliving such experiences.  The 
veteran had mentioned that he "wanted to forget it" but had 
not succeeded and stated that war experiences were coming 
back into his mind and caused him nightmares and insomnia.  
The examiner noted that there was no sign of tangible organic 
brain involvement and the impression was anxiety neurosis 
exacerbated by alcoholism.

An April 1994 letter from the veteran's private physician, R. 
Kozoll, M.D., indicates that he had been the veteran's family 
physician since 1979.  Dr. Kozoll stated that the purpose of 
this letter was to provide medical information to support a 
finding that the veteran's underlying anxiety disorder, 
consistent with PTSD, was related to his prior military 
experience.  Dr. Kozoll noted the veteran's history of 
"traumatic injuries consistent with lack of attention and 
not associated with excessive use of alcohol or other drugs 
of abuse."  It was noted that the veteran was first 
diagnosed with anxiety neurosis in August 1983 and persistent 
anxiety symptoms included dyspnea, back "tension," a 
"hollow" feeling in his abdomen, and severe anxiety.  Dr. 
Kozoll noted that the veteran provided no history of an 
anxiety disorder prior to his military service and related it 
to his tour of duty in the Vietnam war.  He also noted that 
the veteran discussed incidents of his service with 
considerable difficulty and exacerbation of his anxiety 
level.

In a April 1994 statement, the veteran reported that he had 
been assigned to Headquarters, 1st Squadron, 4th Cavalry.  He 
stated that he had blocked out most incidents, however, he 
often experienced flashbacks and remembered some of them.  He 
recalled an attack by the Vietcong on January 1, 1966, which 
had left many Americans and Vietcong dead and injured.  He 
remembered that a Sergeant Johnson and some of his crew were 
killed while trying to retrieve a booby trapped flag.  The 
veteran also reported an attack which occurred while he was 
assigned to co-drive a 5 ton truck loaded with ammunition and 
another attack which occurred while he was assigned to a 
check point which left several Vietnamese dead.  He did not 
indicate the dates during which these incidents took place.

The veteran submitted a statement in October 1996.  He 
recalled an attack after the Christmas/New Years cease fire 
in which mortar rounds were fired by the Vietcong who had 
attacked on both the inner and outer perimeters.  He stated 
that Vietcong bodies were found mangled in fences and 
concertina wire so that other Vietcong could climb over them.  
The veteran remembered the castration of a Vietcong prisoner 
who died moments later.  

Private treatment records from June 1979 to August 1996 
include hospitalization and treatment for various injuries as 
well as treatment for anxiety beginning in June 1986.  

VA outpatient treatment records reflect that that the veteran 
sought psychiatric treatment in December 1977 for excessive 
use of alcohol and possible depression and anxiety.  The 
examiner noted that the veteran "refers to terror of ten 
years ago."

Private treatment records from August 1983 show that the 
veteran complained of nervousness, tremulousness, and 
uncontrolled jerking movements.  He reported a history of 
intermittent heavy drinking.  The diagnosis was anxiety and 
muscle twitches probably secondary to ETOH (alcohol).  Upon 
subsequent treatment the following day, the veteran reported 
a history of trouble with his nerves since being in Vietnam.

During a personal hearing at the RO in May 1997, the veteran 
essentially stated that his "anxiety" was related to Agent 
Orange and, inasmuch as he was in receipt of treatment from a 
private physician, he felt that VA should at least be 
incurring the cost.  

During the October 1997 hearing before the undersigned member 
of the Board, the veteran's private physician, Dr. Kozoll, 
stated that he did not pretend to be an expert on PTSD and 
did not have credentials relating to psychologic or 
psychiatric expertise.  Dr. Kozoll recalled that he had been 
acquainted with the veteran since 1979 and reported the 
veteran's history of multiple traumatic injuries consistent 
with lack of attention but not associated with excessive use 
of alcohol or other drugs of abuse.  The physician stated 
that he first diagnosed the veteran with anxiety neurosis in 
August 1983.  He testified that the veteran had persistent 
symptoms consistent with chronic anxiety including shortness 
of breath, back tension, a hollow feeling in his stomach, and 
perceived severe anxiety.  Dr. Kozoll stated that of 
particular significance was the fact that no external basis 
for his anxiety could be ascertained at the time the veteran 
was experiencing the worst of his symptoms.  He stated that 
the veteran gave no history of an anxiety disorder prior to 
his military service and related its beginning with a tour of 
duty in Vietnam.  Dr. Kozoll stated that his opinion as to 
the relationship between the veteran's anxiety disorder and 
service was based on the history reported to him by the 
veteran.  

The veteran's testimony during his October 1997 hearing 
provided additional details regarding the stressors he 
allegedly experienced during his tour of duty in Vietnam.  He 
recalled that, either just before or right after Christmas 
1965, a mortar attack lasted through the night and, the next 
morning, Sergeant Johnson's tank headed to retrieve a booby 
trapped Vietcong flag and the entire crew was killed.  The 
veteran remembered that, sometime in November 1965, his 
convoy was attacked while hauling ammunition.  He also 
recalled that, sometime in early January 1966, he was at 
Checkpoint Charlie guarding the entrance and a mortar attack 
started, resulting in American and Vietnamese casualties.  
The veteran stated that he was with the Headquarters Company, 
1st Squadron, 4th Cavalry, 1st Infantry Division during his 
tour of duty in Vietnam.

Private treatment records, received at the RO in September 
1998, include copies of treatment reports which were 
previously of record as well as Progress Notes, dated in 1997 
and 1998, for treatment of unrelated complaints.

A September 1998 statement from Father F. A. Murphy, 
certifies that Father Murphy has known the veteran as a 
neighbor and a friend for almost ten years and attests that 
the veteran has been free of alcohol and narcotics during 
this time.  Father Murphy also states that he works in the 
field of substance abuse and has "had sufficient experience 
to recognize the signs of abuse and use."

In May 1999, the RO received a letter from the Department of 
the Army, U.S. Armed Services Center for Research of Unit 
Records, regarding the veteran's claimed stressors.  Enclosed 
with this letter were extracts of the 1965/66 unit history 
submitted by the 1st Squadron, 4th Cavalry, which document 
combat incidents, enemy engagements, and casualties during 
the period from July 1965 to December 1966.  The attachments 
to this letter also included extracts of an Operational 
Report - Lessons Learned submitted by the United States Army, 
Republic of Vietnam.  Significantly, these records do not 
confirm the veteran's alleged stressors.  There is no record 
of a mortar attack and death of an entire tank crew around 
Christmas 1965, the attack of a convoy hauling ammunition in 
November 1965, or a mortar attack resulting in American and 
Vietnamese casualties at Checkpoint Charlie in early January 
1966.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever:  the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  Whether a veteran engaged in 
combat with the enemy must be determined through recognized 
military citations or other service department evidence.  In 
other words, a claimant's assertions that he engaged in 
combat with the enemy are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
corroborate the veteran's assertions that he engaged in 
combat with the enemy.  Zarycki, 6 Vet. App. 91 at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio v Brown, 9 Vet. App. 163, 166 (1996).  The court has 
stated that "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from [PTSD] does not mean the [Board is] 
required to grant service connection for [PTSD]."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Simply stated in 
general, the Board is not required to accept a veteran's 
uncorroborated account of his wartime experiences.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis.  Initially, the Board holds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record includes the veteran's account of his exposure to 
traumatic events on numerous occasions, some of which are not 
inherently incredible and are presumed to be truthful at the 
well-grounded stage; medical professionals have diagnosed 
PTSD; and there is competent evidence of record which tends 
to relate the diagnoses of PTSD to the alleged in-service 
stressors.

In considering the veteran's claim on the merits, the first 
question to be addressed is whether or not the veteran 
engaged in combat with the enemy.  The Court in Gaines v. 
West, 11 Vet. App. 353 (1998) stated that combat status may 
be determined through the receipt of certain recognized 
military citations or other supportive evidence.  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to 
"support" a determination of combat status.

Regarding the issue of status as a combat veteran, the Board 
notes that 38 U.S.C.A. § 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).  Additionally, in 
VAOPGCPREC 12-99 the General Counsel concluded that the 
phrase "engaged in combat with the enemy" required that the 
veteran had personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The veteran has not alleged such an 
occurrence.

In the instant case, the Board finds that the evidence of 
record does not establish that the veteran served in a combat 
role during service.  Official service records reflect that 
the veteran served in Vietnam from September 30, 1965, until 
February 17, 1966, and his principal duty was as radio 
operator for "HqCo1stSqdn4thCAV."  There is no evidence of 
record establishing that he actually served in combat.  The 
evidence reflects that he received the Vietnam Service Medal; 
however, he has no awards or decorations specific to combat 
and appropriate to his branch of service.  Most notably, 
there is clear and convincing evidence, in the form of 
information obtained from the Department of the Army, U.S. 
Armed Services Center for Research of Unit Records, that 
there is no indication that the veteran was engaged in combat 
in any manner during his service. 

As the evidence does not support the veteran's claim of 
having served in combat, the Board holds that he is not 
entitled to the relaxed evidentiary requirements promulgated 
by 38 U.S.C.A. § 1154.  However, this does not end the 
analysis of the veteran's claim.  It simply means that the 
claim will be adjudicated under the normal evidentiary 
requirements for a grant of service connection.

As noted above, VA regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressors occurred.  In this regard, 
the Board acknowledges that Dr. Kozoll has indicated that he 
has been the veteran's family physician since 1979 and he has 
provided a letter and testimony to "support the veteran's 
underlying anxiety disorder consistent with PTSD and related 
to his prior military experience."  However, the Board notes 
that Dr. Kozoll has stated that he does not pretend to be an 
expert on PTSD and does not have credentials relating to 
psychologic or psychiatric expertise.  Moreover, Dr. Kozoll 
has reported that his opinion is based on a service and 
medical history provided by the veteran alone.  Without a 
verified stressor with which to relate a current diagnosis, 
the finding of PTSD referred to by Kozoll that is currently 
of record, standing alone, cannot serve to establish service 
connection for PTSD.  See Zarycki, 6 Vet. App. at 98.  
Significantly, and as noted above, a search of appropriate 
service records was conducted by the Department of the Army 
and found no evidence to corroborate any of the stressors the 
veteran alleges to have occurred.

As noted above, the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  
Where, as here, the veteran did not engage in combat with the 
enemy, his uncorroborated testimony is insufficient to 
establish the alleged noncombat stressors.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio, 9 Vet. App. at 166.  Inasmuch as no official 
service records or other credible evidence has been presented 
to support the alleged stressors, an essential prerequisite 
for the grant of service connection for PTSD is lacking.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 54.  Because there is not an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of this case, the veteran is not entitled to 
the favorable application of 38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is therefore denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.





		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

